DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-9, 12, 15-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zonouz et al. (US20190213338A1 -hereinafter Zonouz).
	Regarding Claim 1, Zonouz teaches a method for verifying a three-dimensional (3D) printing job (see Abstract; Zonous: “methods for verifying the integrity of an additive manufacturing process during or after a three-dimensional (3D) print job”), comprising:
receiving a request to print an object at a 3D printer (see [0017]; Zonouz: “The design will be printed on a 3D printer that is controlled by a controller PC. The 3D printer may or may not be controlled by a third party entity. The end user may send the design to be printed.” That is, the controller receives the request to print the design by the user); 
generating an audio code (see [0032]; Zonouz: “generating instructions to cause a 3D printer to produce a signature sound during the performance of a 3D print job”); 
inserting the audio code into a printing file for the object (see [0032]; Zonouz:” The audio signal may be transferred to a storage medium and processed into a digital format for analysis.”); 
receiving an audio file of the 3D printer printing the object (see [0013]; Zonouz:” each of the audio signal and the reference recording includes a plurality of audio segments (e.g., 90-second segments, 120-second segments)”. See [0047]; Zonouz: “For AM verification, a single print is used as a training set by recording it with a microphone to obtain an audio file. Because even a simple print can take many minutes, if necessary, the resulting file is segmented into a number segments of a given length (e.g., 10 seconds, 30 seconds, 60 seconds) and indexed in ascending order.”); and 
verifying the printed object based on a comparison of the audio file and the audio code (see [0017]; Zonouz: “Throughout the printing process, the object may be verified using at least one of three verification layers.” See [0033]; Zonouz: “The method may also include determining a presence of the signature sound in the recorded audio signal by comparing the recorded audio signal with a reference recording during or after the performance of the 3D print job.”).

Regarding Claim 2, Zonouz teaches all the limitations of claim 1 above, Zonouz further teaches wherein the audio code is inserted into the printing file at random intervals (see [0013]; Zonous: “each of the audio signal and the reference recording includes a plurality of audio segments (e.g., 90-second segments, 120-second segments)”).

Regarding Claim 5, Zonouz teaches all the limitations of claim 1 above, Zonouz further teaches further comprising sending the printing file to the 3D printer (see [0032]; Zonouz:” The audio signal may be transferred to a storage medium and processed into a digital format for analysis.”), wherein a recording device records audio of the 3D printer printing the object (see [0032]; Zonouz: “recording an audio signal generated by the 3D printer using an audio sensor… The audio sensor may be a microphone which records the audio signal during the printing process.”), and the audio file is received from the recording device (see [0032]; Zonouz: “The audio signal may be transferred to a storage medium and processed into a digital format for analysis.”).

Regarding Claim 8, Zonouz teaches a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for verifying a three-dimensional (3D) printing job, the stages comprising:
receiving a request to print an object at a 3D printer (see [0017]; Zonouz: “The design will be printed on a 3D printer that is controlled by a controller PC. The 3D printer may or may not be controlled by a third party entity. The end user may send the design to be printed.” That is, the controller receives the request to print the design by the user); 
generating an audio code (see [0032]; Zonouz: “generating instructions to cause a 3D printer to produce a signature sound during the performance of a 3D print job”); 
inserting the audio code into a printing file for the object (see [0032]; Zonouz:” The audio signal may be transferred to a storage medium and processed into a digital format for analysis.”); 
receiving an audio file of the 3D printer printing the object (see [0013]; Zonouz:” each of the audio signal and the reference recording includes a plurality of audio segments (e.g., 90-second segments, 120-second segments)”. See [0047]; Zonouz: “For AM verification, a single print is used as a training set by recording it with a microphone to obtain an audio file. Because even a simple print can take many minutes, if necessary, the resulting file is segmented into a number segments of a given length (e.g., 10 seconds, 30 seconds, 60 seconds) and indexed in ascending order.”); and 
verifying the printed object based on a comparison of the audio file and the audio code (see [0017]; Zonouz: “Throughout the printing process, the object may be verified using at least one of three verification layers.” See [0033]; Zonouz: “The method may also include determining a presence of the signature sound in the recorded audio signal by comparing the recorded audio signal with a reference recording during or after the performance of the 3D print job.”).

Regarding Claim 9, the limitations in this claim is taught by Zonouz as discussed connection with claim 2.

Regarding Claim 12, the limitations in this claim is taught by Zonouz as discussed connection with claim 5.

Regarding Claim 15, Zonouz teaches a system for verifying a three-dimensional (3D) printing job, comprising:
a memory storage including a non-transitory, computer-readable medium comprising instructions (see [0012] and [0032]; Zonouz); and 
a computing device including a hardware-based processor that executes the instructions to carry out stages comprising (see [0012] and [0042]; Zonouz):
receiving a request to print an object at a 3D printer  (see [0017]; Zonouz: “The design will be printed on a 3D printer that is controlled by a controller PC. The 3D printer may or may not be controlled by a third party entity. The end user may send the design to be printed.” That is, the controller receives the request to print the design by the user); 
generating an audio code (see [0032]; Zonouz: “generating instructions to cause a 3D printer to produce a signature sound during the performance of a 3D print job”); 
inserting the audio code into a printing file for the object (see [0032]; Zonouz:” The audio signal may be transferred to a storage medium and processed into a digital format for analysis.”); 
receiving an audio file of the 3D printer printing the object (see [0013]; Zonouz:” each of the audio signal and the reference recording includes a plurality of audio segments (e.g., 90-second segments, 120-second segments)”. See [0047]; Zonouz: “For AM verification, a single print is used as a training set by recording it with a microphone to obtain an audio file. Because even a simple print can take many minutes, if necessary, the resulting file is segmented into a number segments of a given length (e.g., 10 seconds, 30 seconds, 60 seconds) and indexed in ascending order.”); and 
verifying the printed object based on a comparison of the audio file and the audio code (see [0017]; Zonouz: “Throughout the printing process, the object may be verified using at least one of three verification layers.” See [0033]; Zonouz: “The method may also include determining a presence of the signature sound in the recorded audio signal by comparing the recorded audio signal with a reference recording during or after the performance of the 3D print job.”).  

Regarding Claim 16, the limitations in this claim is taught by the combination of Zonouz and Gupta as discussed connection with claim 2.

Regarding Claim 19, the limitations in this claim is taught by Zonouz as discussed connection with claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zonouz in view of Iwasaki et al. (US 20150153981 A1 -Iwasaki).
Regarding Claim 3, Zonouz teaches all the limitations of claim 1 above, Zonouz further teaches wherein, in an instance where the audio file does not match the audio code (see [0013]; Zonouz: “The method may also comprise determining a difference between an audio segment of the audio and a corresponding audio segment of the reference recording.”), 
However, it does not explicitly teach providing a notification that the printed object cannot be verified.
Iwasaki from the same or similar field of endeavor teaches providing a notification that the printed object cannot be verified (see [0114]; Iwasaki: “If coincidence is not found, at step (5-1) the image forming apparatus 100 transmits an error notice to the effect that it cannot accept the print job.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zonouz to include Iwasaki’s features of providing a notification that the printed object cannot be verified. Doing so would effectively generate a print job corresponding to a received print instruction and managing its execution status. (Iwasaki, [0036])

Regarding Claim 10, the limitations in this claim is taught by the combination of Zonouz and Iwasaki as discussed connection with claim 3.

Regarding Claim 17, the limitations in this claim is taught by the combination of Zonouz and Iwasaki as discussed connection with claim 3.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zonouz in view of Iwasaki in view of Shirai (US20190155557A1 -hereinafter Shirai).
Regarding Claim 4, the combination of Zonouz and Iwasaki teaches all the limitations of claim 3 above, Zonouz further teaches:
wherein the audio file is received while the 3D printer prints the object (see [0012]; Zonouz: “recording, by an audio sensor (e.g., wide-range microphone, directional microphone), an audio signal generated by the 3D printer during the performance of the 3D print job;”), and the method further comprises:
determining, while the 3D printer is printing the object, the audio file does not match the audio code (see [0012]; Zonouz: “(2) comparing, by a computer, the recorded audio signal with a reference recording during or after the performance of the 3D print job; (3) determining a difference between the recorded audio signal and the reference recording;”); and 
providing instructions to the 3D printer(see [0052]; Zonouz: “When performing 3D prints, the software that monitors print progress typically only displays the progress of the G-code instructions being sent to the printer regardless of the actual actions of the printer.”)
However, Zonouz does not explicitly teach providing instructions to the … printer to cancel the printing.
Shirai from the same or similar field of endeavor teaches providing instructions to the … printer to cancel the printing (see [0005]; Shirai: “”a cancellation unit configured to cancel printing processing using the print data in a case where the comparison unit determines that the first hash value and the second hash value are not same.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Zonouz and Iwasaki to include Sekine’s features of providing instructions to the printer to cancel the printing. Doing so would detect imperfectness of print data, the use of a checksum (type of error-detecting code) generally enables detection if imperfectness is to be detected in a network transfer path. (Shirai, [0025])

Regarding Claim 11, the limitations in this claim is taught by the combination of Zonouz and Shirai as discussed connection with claim 4.

Regarding Claim 18, the limitations in this claim is taught by the combination of Zonouz and Shirai as discussed connection with claim 4.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zonouz in view of Gupta et al. (US20170057170A1 -hereinafter Gupta).
Regarding Claim 6, Zonouz teaches all the limitations of claim 1 above, Zonouz further teaches further comprising:
receiving a video file of the 3D printer printing the object; 
(see [0012]; Zonouz: “(4) determining that the additive manufacturing process is altered if the difference is below a threshold value (e.g., the confidence threshold (CTh))”), comparing(see [0064]; Zonouz: “the three-layered verification method was evaluated. The identification of a malicious print, the observation of the detected error, and the post-production materials verification are described. Then, the effectiveness of the acoustic and spatial verification on the use case of a 3D printed tibial knee implant was evaluated.”).
However, Zorouz does not explicitly teach: receiving a video file of the 3D printer printing the object; in an instance where the comparison …, comparing the video file to the audio code...
Gupta from the same or similar field of endeavor teaches:
receiving a video file of the 3D printer printing the object (see [0034]; Gupta: “Capturing/sensing components 221 may further include one or more of vibration components, tactile components, conductance elements, biometric sensors, chemical detectors, signal detectors, electroencephalography, functional near-infrared spectroscopy, wave detectors, force sensors (e.g., accelerometers), illuminators, eye-tracking or gaze-tracking system, head-tracking system, etc., that may be used for capturing any amount and type of visual data, such as images (e.g., photos, videos, movies, audio/video streams, etc.), and non-visual data, such as audio streams or signals (e.g., sound, noise, vibration, ultrasound, etc.)).” See [0047]; Gupta: “monitoring logic 203 may then be triggered to monitor the entire process, including involving one or more 3D cameras 231A-C in one or more monitoring tasks relating to the printing process, such as taking video, pictures, images, etc., of the printing process.”); 
in an instance where the comparison …, comparing the video file to the audio code… (see [0049]; Gupta: “evaluation logic 207 may be triggered to compare, in real-time, the expected measurements with the actual measurements as obtained by one or more 3D cameras 231A-C and as facilitated by measurement/computation logic 205. This real-time comparison of the expected and actual measurements may be performed to match expected measurement (e.g., size, shape, form, quality, thickness, material type, material amount, etc., of the 3D object) with its corresponding actual measurement to continuously determine, in real-time, any errors, flaws, deficiencies, interruptions, failures, etc., relating to printing of the 3D object at 3D printer 270.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zonouz to include Gupta’s features of receiving a video file of the 3D printer printing the object; in an instance where the comparison, comparing the video file to the audio code to verify the printed object. Doing so would detect, identify, and resolve any errors encountered during the performance of printing tasks, in real-time, to avoid any waste of resources, such as time, power, material, etc. (Gupta, [0013])

Regarding Claim 13, the limitations in this claim is taught by the combination of Zonouz and Gupta as discussed connection with claim 6.

Regarding Claim 20, the limitations in this claim is taught by the combination of Zonouz and Gupta as discussed connection with claim 6.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zonouz in view of Sekine (US 20190310809 A1 -hereinafter Sekine).
Regarding Claim 7, Zonouz teaches all the limitations of claim 1 above; however, Zonouz does not explicitly teach further comprising adding an expiration date to the printing file, wherein the 3D printer is configured to reject a printing job with the printing file after the expiration date.
Iwasaki from the same or similar field of endeavor teaches further comprising adding an expiration date to the printing file (see [0043]; Sekine: “In step S404, the job control processing unit 201 sets the timer to the time to be counted before automatic cancellation (the time is also referred to as “hold time”, “designated time”, or “timer set time”) that is received via the setting item 302 in FIG. 3, and starts the timer.”), wherein the 3D printer is configured to reject a printing job with the printing file after the expiration date  (see [0045]; Sekine: “In step S406, the job control processing unit 201 determines whether the timer set time set in step S404 expires.” See [0053]; Sekine: “a new print job that is received and registered in the job list after expiration of the timer set time and before the error is solved is promptly cancelled without waiting for another lapse of timer set time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zonouz to include Sekine’s features of comprising adding an expiration date to the printing file, wherein the 3D printer is configured to reject a printing job with the printing file after the expiration date. Doing so would solve the error so that the situation in which the new print job is cancelled immediately after the new print job is input is avoided. (Sekine, [0072])

Regarding Claim 14, the limitations in this claim is taught by the combination of Zonouz and Sekine as discussed connection with claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 20190178755 A1) discloses diagnosing health state of a 3D printer which collects collection data in a 3D printing process by using sensors attached to the 3D printer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117